LOUIS J. CECI, J.
(dissenting). Because I agree with the unanimous three-judge opinion of the court of appeals and, further, because I believe that this state should continue its lead in assuring that individuals who are the victims of sex discrimination in the work place are "made whole," I dissent.
That Dr. Duello was a victim of sex discrimination by the University of Wisconsin System is not in doubt. That the said discrimination subjected Dr. Duello to an "offensive and hostile environment" that clearly and directly was detrimental to Dr. Duello's advancement in the Anatomy Department also is not in question.
The "optional" proceedings directly led to the negotiations and settlement that gave to Dr. Duello an assistant professorship in the Department of Obstetrics and Gynecology. Because the Chancellor did not completely follow the recommendations of the CFRR, Dr. Duello was forced to continue her claim for attorney's fees before the Personnel Commission.
Title VII of the Civil Rights Act of 1964, 42 U.S.C. sec. 2000e, et seq., is a broad statute designed to make the victims of discrimination "whole" and therefore provides, while encouraging conciliation and resolution in *983state forums, that the prevailing party may recover attorney's fees.
The majority holding today flies in the face of many of our previous decisions that recognize that victims of discrimination should be "made whole." Our rationale that victims be made whole finds its roots in the laudable public policy expressed in many of our past decisions. In Anderson v. Labor & Industry Rev. Comm., 111 Wis. 2d 245, 330 N.W.2d 594 (1983), we expressly awarded prejudgment interest on back pay although the statute contained no provision for such an award. Our rationale there was that we would not only make a victim of employment discrimination whole but that we would also discourage discriminatory practices. Anderson, 111 Wis. 2d at 258-60. I am concerned that the majority's opinion will not continue our strongly expressed desire to make people "whole" and to "discourage discriminatory practices in the employment area." See Watkins v. LIRC, 117 Wis. 2d 753, 763, 345 N.W.2d 482 (1984).
This plaintiff acted to protect her rights and to vindicate established public policy as set forth in our case law. She was acting as a private attorney general, and she followed administrative rules specifically intended to remedy employment discrimination without resort to the courts. Such efforts should be encouraged and utilized, and the payment of attorney's fees in this case would send a clear and convincing message that further discriminatory practices at the University of Wisconsin will not be tolerated.
I believe that Dr. Duello's appeal to the CFRR under Wis. Admin. Code sec. UWS 3.08 and University of Wisconsin-Madison Faculty Policies and Procedures sec. 7.10 was indeed a proceeding under Title VII of the Civil Rights Act of 1964 and, further, that the circuit *984court should have awarded Dr. Duello reasonable attorney's fees under sec. 706(k) of said Act.
To permit the Board of Regents of the University of Wisconsin System to hide behind such a strained interpretation of the Civil Rights Act of 1964, as does this court's decision, does a disservice to the fight against discrimination in the work place.
Because I firmly believe that discrimination in the work place is an evil that must be eradicated and that those individuals who are the victims of such discrimination should be made whole, I dissent from the holding of the court in this case.
I am authorized to state that Chief Justice HEFFER-NAN joins in this dissenting opinion.